    Case: 4:19-cv-03197-RLW Doc. #: 31 Filed: 03/09/20 Page: 1 of 6 PageID #: 212



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ASHLEY HALL,                                  )
                                              )
          Plaintiff,                          )
                                              )
v.                                            )      Cause No. 4:19-cv-03197-RLW
                                              )
CITY OF LADUE, MISSOURI, et al.,              )
                                              )
          Defendants.                         )

PLAINTIFF ASHLEY HALL’S SURREPLY TO DEFENDANT JULIA CREWS’ REPLY IN
                 SUPPORT OF HER MOTION TO DISMISS

          COMES NOW Plaintiff and for her Surreply to Defendant’s Reply in Support of

her Motion to Dismiss Plaintiff’s First Amended Complaint (Doc. 28), states as follows:

                                      INTRODUCTION

          Defendant contends that (a) Plaintiff’s has failed to establish that a “seizure”

occurred and (b) Plaintiff has not alleged a violation of “clearly established” law.

          As explained herein, multiple Circuits, including the Eighth,1 follow the Supreme

Court’s Graham “objective reasonableness” analysis in determining Fourth Amendment

violations. Plaintiff has demonstrated a seizure occurred and that Defendant’s conduct

was objectively unreasonable.2 The alleged facts make out a violation of a constitutional

right and the right violated was clearly established at the time of the misconduct.

Qualified immunity shields from civil liability “all but the plainly incompetent or those

who knowingly violate the law.”3 As shown by Plaintiff’s pleadings, Defendant was, at

the very least, plainly incompetent. Defendant’s Motion should be denied.

                                        ARGUMENT

     I.      PLAINTIFF WAS SEIZED BY DEFENDANT.

1
  See Speight v. Griggs, 13 F.Supp.3d 1298, 1309-1321 (N.D. Ga. 2013).
2
  See Plaintiff’s Suggestions in Opposition (Doc. 25).
3
  Malley v. Briggs, 475 U.S. 335, 341 (1986).

                                         Page 1 of 6
    Case: 4:19-cv-03197-RLW Doc. #: 31 Filed: 03/09/20 Page: 2 of 6 PageID #: 213




           Police “seize” a person by restraining their freedom of movement by means of

physical force or a show of authority.4 The Fourth Amendment’s prohibition against

unreasonable seizures includes the right to be free from law enforcement officers using

excessive force in effectuating an arrest.5 In Tennessee v. Garner, the Supreme Court

held that there is no question that apprehension by the use of deadly force is a seizure

subject to the “reasonableness” requirement of the Fourth Amendment.6

           The Supreme Court stated in Graham v. Connor that the Fourth Amendment

provides protection against excessive force to individuals in the course of an arrest, and

that such protection lasts at least until “the point at which the arrest ends and pretrial

detention begins.”7 In solidifying Garner, the Graham Court explained that the question

is whether the officers’ actions are “objectively reasonable” in light of the facts and

circumstances, without regard to their underlying intention.8

           By virtue of her conduct leading up to the shooting – including placing her

handcuffs upon Plaintiff’s wrist – and the shooting itself, Defendant seized Plaintiff,

making her actions subject to the Fourth Amendment’s reasonableness requirement.

     II.      IT IS CLEARLY ESTABLISHED THAT AN ACCIDENTAL FIREARM
              DISCHARGE RESULTING IN AN UNINTENTIONAL SHOOTING DURING
              THE COURSE OF AN ARREST CONSTITUTES EXCESSIVE FORCE UNDER
              THE FOURTH AMENDMENT IF THE OFFICER’S COURSE OF CONDUCT
              PRECEDING THE SHOOTING IS UNREASONABLE UNDER THE
              CIRCUMSTANCES.

           The Supreme Court has explicitly held that all claims that law enforcement

officers have used excessive force – deadly or not – in the course of an arrest should be




4
  United States v. Mendenhall, 446 U.S. 544, 553 (1980).
5
  Graham v. Connor, 490 U.S. 386, 388 (1989).
6
  471 U.S. 1, 5 (1985)
7
  Graham at 395.
8
  Id. at 388.

                                         Page 2 of 6
     Case: 4:19-cv-03197-RLW Doc. #: 31 Filed: 03/09/20 Page: 3 of 6 PageID #: 214



analyzed under the Fourth Amendment and its “reasonableness” standard.9 As such,

Defendant’s reliance on Brower v. County of Inyo is misplaced, especially given – as

Defendant concedes – that the Supreme Court itself cautioned against a too finely drawn

reading of “means intentionally applied.”10, 11 The Brower Court was also careful to point

out that the circumstances surrounding the seizure “may yet determine the outcome”

of that case.12 A Court must look to the officer’s conduct leading up to and including

the use of excessive force in determining objective reasonableness.

          Furthermore, Graham was decided post-Brower. As explicitly noted by the Eighth

Circuit in Sorensen v. McLaughlin, the Supreme Court in Graham did not indicate that

its holding excluded accidental shootings.13          Simply put, the Graham objective

reasonableness standard governs Fourth Amendment allegations of excessive force.14

     A. Eighth Circuit precedent clearly establishes the constitutional right violated.

          In McCoy v. City of Monticello, without considering if the shooting itself

constituted a seizure, the court looked to the defendant officer’s preceding conduct to

find that he intended to stop the plaintiff’s vehicle.15 McCoy considered the defendant’s

conduct during the traffic stop and “display of force” separately.16 The Court reasoned

the relevant inquiry was not the reasonableness of firing the gun, but whether drawing

his gun was objectively reasonable under the totality of the circumstances.17




9
  Id. at 396 (1989).
10
    Brower v. County of Inyo, 489 U.S. 593, 598 (1989).
11
    See also Scott v. Harris, 550 U.S. 372, 384 (2007)(stating the “only question in Brower was
whether a police roadblock constituted a seizure under the Fourth Amendment.”).
12
    Brower at 599 (emphasis added).
13
    Sorensen v. McLaughlin, 2011 U.S. Dist. LEXIS 56017, *10 (D. Minn. 2011).
14
    See also Pleasant v. Zamieski, 895 F.2d 272 (6th Cir. 1990)(holding that Graham’s objective
standard applies without regard to the officer’s underlying intent or motivation.)
15
    McCoy v. City of Monticello, 342 F.3d 842, 847(8th Cir. 2003).
16
   Id. at 848.
17
    Id.

                                        Page 3 of 6
     Case: 4:19-cv-03197-RLW Doc. #: 31 Filed: 03/09/20 Page: 4 of 6 PageID #: 215



         In Sorensen, the officer argued that qualified immunity applies in an accidental

shooting.18 The Eighth Circuit summarily rejected that argument, pursuant to Graham.

In determining whether the officer’s actions were sufficiently intentional to come under

Fourth Amendment scrutiny, the court looked to the officer drawing his weapon; the

officer pointing the gun at the plaintiff; and the officer continuing to point the weapon

at the plaintiff when he shot him in the back.19

         The Sorenson court also raised a noteworthy issue that is relevant to this case: a

reasonable factfinder could conclude that the shooting was not an accident, despite the

officer’s insistence that it was.20 In that case, the Court denied summary judgment to

defendant based on the fact that the officer was holding his gun; the officer pointed his

gun at the plaintiff; that he placed his finger inside the trigger guard; and the trigger

pull required at least nine pounds of pressure to fire.21 Furthermore, the Sorensen

officer did not characterize the shooting as accidental until he had a chance to speak to

counsel and was subsequently interviewed by law enforcement.22 The court stated,

         “the Court cannot find as a matter of law that no constitutional violation
         occurred in these circumstances. To conclude otherwise would allow
         officers to escape liability by claiming that unreasonable conduct was
         accidental. The word ‘accident’ is not a talisman for releasing an officer
         from liability.”23,24

         Like the Sorensen officer, here Defendant claimed the shooting was accidental

five days after the shooting, after consulting with counsel. Defendant initially invoked



18
   Id. at *9.
19
   Id. at *13.
20
   Id. at *14-15.
21
   Id. at *15.
22
   Id.
23
   Id. at *19.
24
   See also Speight v. Griggs, 13 F. Supp.3d 1298, 1320 (N.D.Ga. 2013)(stating “the mere
proclamation by the officer regarding his lack of intent to injure the plaintiff does not control by
itself. Thus, limiting the Fourth Amendment analysis to the shooting alone affords too narrow
a view of the scope of the Fourth Amendment’s protections against the use of excessive force
during the course of an arrest by looking only at the end result.”).

                                           Page 4 of 6
     Case: 4:19-cv-03197-RLW Doc. #: 31 Filed: 03/09/20 Page: 5 of 6 PageID #: 216



her Fifth Amendment right against self-incrimination. At the scene, Defendant did not

say that she meant to utilize her Taser and mistakenly used her Glock. Defendant did

not make any statement to law enforcement or Plaintiff as to how or why Plaintiff was

shot until a controlled interview, with counsel present. It is reasonable to infer that

Defendant claiming the shooting to be an accident is simply an attempt to avoid liability.

         It is important to note that law enforcement officers can still be on notice that

their conduct violates established law even in novel factual circumstances. 25             As

explained in Plaintiff’s Suggestions in Opposition (Doc. 25), this is not a novel factual

circumstance. Plaintiff referred extensively to Henry due to the nearly precise factual

similarities to this case. Despite being in a different Circuit, the analysis is the same.

         A plaintiff can establish the existence of a clearly established constitutional right

by: (1) pointing to a closely analogous case that established a right to be free from the

kind of force used on her, or (2) showing that the force was so plainly excessive that, as

an objective matter, the officer would have been on notice that she was violating the

Fourth Amendment.26 Plaintiff has established a clearly established constitutional right

under both tests by (1) pointing to a directly analogous case in Henry and providing

guidance from the Eighth Circuit, and (2) pleading that any reasonable officer would

have known Defendant’s conduct and actions were violations of the Fourth Amendment.

                                        CONCLUSION

         WHEREFORE, Plaintiff respectfully requests that this Honorable Court deny

Defendant’s Motion to Dismiss and for any such other relief deemed just and proper.

Alternatively, Plaintiff respectfully requests leave to amend her Petition. Given the early

stage of litigation, Defendant will not be prejudiced by such an amendment.


25
   Stamps v. Town of Framingham, No. 12-11908-FDS, 2014 U.S. Dist. LEXIS 177455, *24
(December 26, 2014)(citing Johnson v. City of Milwaukee, 41 F.Supp.2d 917, 930 (E.D. WI 1999).
26
   Johnson v. City of Milwaukee, 41 F.Supp.2d 917, 929 (E.D. WI 1999).

                                         Page 5 of 6
 Case: 4:19-cv-03197-RLW Doc. #: 31 Filed: 03/09/20 Page: 6 of 6 PageID #: 217




                                        HOLLAND INJURY LAW, LLC

                                          /s/ John H. Moffitt, III
                                        WILLIAM KING HOLLAND MO40399
                                        wholland@whollandinjurylaw.com
                                        JOHN H. MOFFITT, III MO66091
                                        jmoffitt@whollandinjurylaw.com
                                        130 S. BEMISTON AVE., STE. 706
                                        CLAYTON, MO 63105
                                        (314) 888-7888 – Office
                                        (314) 833-3995 – Fax



                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the foregoing
was filed with the Clerk of the Court to be served by the operation of the Court’s
electronic filing system on this 9th day of March, 2020 to:

Peter J. Dunne
Robert T. Plunkert
100 South Fourth Street, Suite 400
Saint Louis, Missouri 63102
dunne@pspclaw.com
plunkert@pspclaw.com
Attorneys for Defendant Julia Crews, individually

D. Keith Henson
165 North Meramec Avenue, Suite 110
Saint Louis, Missouri 63105
khenson@pcblawfirm.com
Attorney for Defendant City of Ladue, Missouri and Ken Andresky, individually


                                               /s/ John H. Moffitt, III




                                     Page 6 of 6
